Citation Nr: 1021638	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-07 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the collection of the overpayment of 
educational assistance benefits under Chapter 1607, Title 10, 
United States Code (Reserve Educational Assistance Program 
(REAP)), in the amount of $6,991.02, to include the 
preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served as a member of the Army National Guard 
from May 2001 to May 2007.  This service included serving on 
active duty in support of Operation Iraqi Freedom, from 
October 2003 to February 2005, and he was awarded a Combat 
Infantryman Badge for combat service in Iraq

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In April 2010, the Veteran testified before the 
Board at a hearing that was held in Washington, D.C.

In April 2010, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a separate remand issued this same date, the Board 
remanded the Veteran's pending claim of entitlement to 
educational assistance benefits under Chapter 1607, Title 10, 
United States Code.  The Board finds that the claim for 
waiver of the collection of the overpayment of educational 
assistance benefits under Chapter 1607, to include the 
preliminary issue of the validity of the debt, is 
inextricably intertwined with the Veteran's pending claim of 
entitlement to educational assistance benefits under Chapter 
1607, as the resolution of that claim might have bearing upon 
the claim for waiver of the collection of the overpayment.  
The appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

After readjudicating the Veteran's 
pending claim of entitlement to 
educational assistance benefits under 
Chapter 1607, determine whether the 
overpayment of educational assistance 
benefits under Chapter 1607 was properly 
created, and if so, whether the Veteran 
is entitled to a waiver of the 
collection of the overpayment of such 
benefits.  If action remains adverse, 
issue a supplemental statement of the 
case.  Then, return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

